United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-3036
                                    ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Eastern District of Arkansas.
Derrick Wayne Walker,                   *
                                        *           [UNPUBLISHED]
              Appellant.                *

                                    ___________

                     Submitted:     April 7, 1997

                           Filed:   April 16, 1997
                                    ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     After a jury found Derrick Wayne Walker guilty of bank robbery and
using and carrying a firearm during and in relation to a crime of violence,
in violation of 18 U.S.C. §§ 2114(d) and 924(c)(1), the district court1
sentenced him to 105 months imprisonment and three years supervised
release.   On appeal, counsel has filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), raising a number of potential errors in
the pretrial, trial, and sentencing proceedings.         We affirm.


     Pretrial Errors.      Initially, counsel argues that the district court
erred in denying a defense motion to suppress the pre-trial




     1
      The Honorable Stephen M. Reasoner, Chief Judge, United States
District Court for the Eastern District of Arkansas.
identification   of     Walker   and   any    resultant   in-court   identification
          2
testimony.     We disagree.        Upon our review of the record, including
suppression-hearing testimony that the witnesses were presented with
photographic lineups on separate occasions, and that the officers did not
suggest which photo to select, we agree with the district court that the
identification procedures were not unduly suggestive.            See United States
v. Johnson, 56 F.3d 947, 953 (8th Cir. 1995).        We also agree with the court
that Walker waived any complaint about the photograph used in the lineup
by failing to raise the issue during his suppression hearing.          See Fed. R.
Crim. P. 12(b)(3); Fed. R. Crim. P. 12(f).


     Trial    Errors.      As    the   only   African-American   venireperson   the
government struck knew one of the government's witnesses, we reject
counsel's argument that the district court erred in finding that the
government had articulated a race-neutral reason for the strike.                See
United States v. Gibson, 105 F.3d 1229, 1231-32 (8th Cir. 1997) (standard
of review); see also Purkett v. Elem, 115 S. Ct. 1769, 1771 (1995) (per
curiam); United States v. Williamson, 53 F.3d 1500, 1509 (10th Cir.)
(reason was race-neutral where prospective juror was acquainted with
witness), cert. denied, 116 S. Ct. 218 (1995).


     Next, we reject counsel's challenge to the sufficiency of the
evidence against Walker.     Viewing the evidence in the light most favorable
to the verdict and granting the government every reasonable inference, we
conclude there was sufficient evidence for a reasonable fact-finder to
conclude Walker committed the crimes




     2
      Walker's motion to suppress physical evidence is moot as the
challenged physical evidence was not introduced at trial. See Fed.
R. Crim. P. 52(a); United States v. Arias-Villanueva, 998 F.2d
1491, 1502 (9th Cir. 1993); United States v. Brown, 584 F.2d 252,
255 (8th Cir. 1978).

                                         -2-
charged.     See United States v. Triplett, 104 F.3d 1074, 1080 (8th Cir.
1997).     The evidence against Walker included the testimony of two bank-
teller eyewitnesses that a man robbed the bank at gunpoint, that Walker was
the robber, and that a dye pack was included with the robbery money.
Additionally, Walker paid his motel bill with dye-stained money, and
Walker's acquaintances and relatives testified Walker stole a pistol and
car for use in the robbery, talked about the robbery, and possessed dye-
stained money.


     We also reject counsel's argument that the district court abused its
discretion in admitting an out-of-court statement Walker made to a motel
employee.    See Fed. R. Evid. 801(d)(2)(A); United States v. Darden, 70 F.3d
1507, 1528 (8th Cir. 1995), cert. denied, 116 S. Ct. 1449, and cert.
denied, 116 S. Ct. 2567 (1996).    Further, we see no abuse of discretion in
the district court's denial of Walker's request for a mistrial, which
Walker made after the prosecutor referred to Walker's probable-cause
hearing while cross-examining a defense witness.    Defense counsel objected
before the prosecutor made any reference to whether probable cause was
found; read in context, it does not appear that the question was intended
to adduce inadmissible evidence; the question was not duplicated; and the
jury was admonished to disregard it.       See United States v. Hale, 1 F.3d
691, 694 (8th Cir. 1993).
     Counsel also claims that the district court erred in accepting an
Eighth Circuit instruction concerning attempts to influence witnesses.
Because a government witness testified at trial that Walker asked him to
retract his previous statements to the government implicating Walker in the
robbery, we conclude the district court did not abuse its discretion in
submitting the instruction.   See Manual of Model Criminal Jury Instructions
for the District Courts of the Eighth Circuit, No. 4.09 & Comments (West
1996); Gibson, 105 F.3d at 1233; cf. United States v. Hall,




                                     -3-
565 F.2d 1052, 1055 (8th Cir. 1977) (per curiam) (attempt to influence
witness is admissible evidence and jury determines what weight to give it).


     Sentencing Errors.    Finally, counsel argues that the district court
erred in refusing to grant Walker's motion for a downward departure based
on "a one-time act of serious crime."   We see the district court's refusal
to depart downward as an unreviewable exercise of discretion.      See United
States v. Jackson, 56 F.3d 959, 960 (8th Cir. 1995).          In any event,
Walker's robbery was not an aberrant act under our cases.          See United
States v. Premachandra, 32 F.3d 346, 349 (8th Cir. 1994).   Further, because
the sentence imposed falls within the Guidelines range to which Walker did
not object, he may not argue the court erred in sentencing him in the
middle of that range.   See United States   v. Garrido, 38 F.3d 981, 986 (8th
Cir. 1994).


     After reviewing the record in accordance with Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issues.


     Accordingly, we affirm the judgment of the district court.     Counsel's
motion to withdraw is granted.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -4-